EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed March 14, 2022, with respect to claims 50-73 have been fully considered and are persuasive.  The rejection of claims 50-54, 56-57, 60-62, 65-68, 71, 73 has been withdrawn.  
Response to Amendment
The amendment submitted March 14, 2022 has been accepted and entered.  Claims 50, 73 are amended.  Claim 72 is cancelled.  No new claims are added.  Thus, claims 1-71, 73 are examined.
Allowable Subject Matter
Claims 50-71, 73 are allowable over the prior art. 
Independent claims 50, 73 are allowable based on applicant’s remarks filed March 14, 2022, regarding a method for examining one or a plurality of hairs from a mammal, comprising: (a) obtaining a hair-holding device comprising: (i) a first plate and a second plate that are movable relative to each other into different configurations, including an open configuration and a closed configuration; (ii) a groove disposed on the surface of the second plate, wherein the groove is configured to accommodate one or a plurality of hairs, wherein the groove has a depth of 3 mm or less and a length of at least 5 mm; (b) depositing, at the open configuration, the one or a plurality of hairs on the second plate: (c) rubbing the one or a plurality of hairs by hand to position at least one strand of the one or a plurality of hair into the groove; (d) having, after step (c), the two plates in the closed configuration, and (e) analyzing the hair; wherein the analyzing comprises a step of imaging, using an imager, one or more images of the hair placed in the groove and a step of using the images; wherein, in the open configuration, the two plates 
Claims 51-71 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Polwart et al (US 2014/0154789 A1) discloses a testing apparatus for performing an assay, the testing apparatus comprising: a receptacle (2) containing a reagent, the reagent being reactive to an applied test sample by developing a color or pattern variation; a portable device (1), e.g. a mobile phone or a laptop, comprising a processor and an image capture device (3), wherein the processor is configured to process data captured by the image capture device and output a test result for the applied test sample.

    PNG
    media_image1.png
    316
    473
    media_image1.png
    Greyscale

Cosatto et al (US 2013/0315465 A1) a computer-implemented method of whole tissue classification steps of: training a region of interest (ROI) classifier in a supervised manner wherein labels are given only at a tissue level, the training using a multiple-instance learning variant of backpropagation; training a tissue classifier that uses the output of the ROI classifier; for a given tissue; extracting ROIs and applying the ROI classifier to each ROI thereby obtaining a set of probabilities; providing the probabilities to a tissue classifier; and outputting a diagnosis of the whole-tissue.
	Mensink et al (US 2012/0269436 A1) discloses a system (10) has memory (22) storing structured prediction model (42) representing predicted correlations between values assumed by labels (14) from label set (18), and instructions (70). A processor (24) generates feature-based predictions for values of labels based on features extracted from image (13). The processor predicts a value for a label for the image based on feature-based label predictions, and structured prediction model, based on assigned value for other label, when the assigned value for preset label for image is received.

    PNG
    media_image2.png
    496
    698
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884